Citation Nr: 1417647	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-43 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether there was clear and unmistakable error in an April 1975 rating decision denying service connection for a lumbar spine disability.

2.  Entitlement to greater than a 10 percent rating for a lumbar spine disability, prior to March 13, 2013.

3.  Entitlement to greater than a 20 percent rating for a lumbar spine disability, beginning March 13, 2013.

4.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a left hand tremor condition, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for a traumatic brain injury.

6.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected disability.

7.  Entitlement to service connection for a left hand tremor condition, also claimed as dystonia, to include as secondary to a service-connected disability.

8.  Entitlement to service connection for left-sided weakness, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified at an August 2013 hearing by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.

In the December 2009 rating decision and subsequent procedural documents, the RO addressed the claim for service connection for left hand tremors on the merits.  However, review of the record reveals that the RO previously denied service connection for this in the July 2006 rating decision.  Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen claims for service connection, and must make the threshold preliminary determination on whether new and material evidence has been submitted before proceeding further because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits, i.e., on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen previously and finally denied claims); VAOPGCPREC 05-92 (March 4, 1992).

Additionally, the record reflects that the December 2007 rating decision granted service connection for a lumbar spine disability effective February 2006, the date of the Veteran's claim to reopen this issue (which had previously been denied in the April 1975 rating decision).  In an October 2008 statement, the Veteran disagreed with the effective date assigned, noting his belief that service connection should have been granted as of February 1975, the date his original claim for service connection was filed. The January 2009 statement of the case adjudicated the issue as a claim for an earlier effective date.  However, at the August 2009 informal Decision Review Officer hearing, the Veteran and his representative clarified that the intent of the October 2008 statement was to claim clear and unmistakable error (CUE) in the April 1975 rating decision.  As such, the issue was recharacterized by the RO as one for CUE and not for an earlier effective date; it is also characterized in that fashion on the title page of this decision.


FINDINGS OF FACT

1.  The unappealed April 1975 rating decision, which denied service connection for a lumbar spine disability, considered the correct evidence and law as it then existed, did not involve an error that would undebatably lead to a different result if such error were corrected, and was supported by the evidence then of record.

2.  Prior to March 13, 2013, the Veteran's lumbar spine degenerative disc disease was manifested by lumbar flexion to more than 60 degrees, combined lumbar range of motion to more than 120 degrees, and muscle spasm or guarding is not severe enough to result in spinal column abnormalities.

3.  Beginning March 13, 2013, the Veteran's lumbar spine degenerative disc disease is manifested by lumbar flexion of more than 30 degrees without evidence of ankylosis of the spine.

4.  A July 2006 rating decision denied the Veteran's claim for service connection for left hand tremors; the Veteran did not submit a notice of disagreement with that decision, or documentation constituting new and material evidence, within the one-year appeal period. 

5.  Evidence submitted since the July 2006 rating decision raises a reasonable possibility of substantiating the Veteran's claim.

6.  The competent and credible evidence of record does not establish that the Veteran sustained a traumatic brain injury (TBI) in service.

7.  The competent and credible evidence of record does not reflect a currently diagnosed left shoulder disability.

8.  The competent and credible evidence of record does not relate the Veteran's left hand tremors to his military service or to a service-connected disability.

9.  The competent and credible evidence of record does not reflect a currently diagnosed disability manifested by left-sided weakness.



CONCLUSIONS OF LAW

1.  The April 1975 rating decision did not contain CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013).

2.  The criteria for greater than a 10 percent rating for lumbar spine degenerative disc disease prior to March 13, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

3.  The criteria for greater than a 20 percent rating for lumbar spine degenerative disc disease beginning March 13, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

4.  The July 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

5.  Evidence submitted to reopen the claim of entitlement to service connection for left hand tremors is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

6.  The criteria for service connection for TBI have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

7.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

8.  The criteria for service connection for left hand tremors have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

9.  The criteria for service connection for left-sided weakness have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  March 2006, April 2009, July 2009, September 2009, August 2010, and February 2012 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's VA medical treatment records and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Some of the Veteran's service treatment records are associated with the claims file, and some have been determined by the RO to be unavailable.  Specifically, the May 2011 memorandum noted that treatment records from Selfridge Air Force Base from May 1964 and June 1964 were unavailable; however, the record reflects (as discussed below) that these records are in fact already associated with the claims file.  Further, the August 2010 memorandum noted generally that the Veteran's service treatment records were incomplete, as some records including his service separation examination were not available.  

The Board finds that there would be no basis for continued pursuit of these records, as further attempts would be futile.  To the extent that these service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been lost or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The November 2009, September 2010, December 2011, March 2012, March 2013, April 2013, and May 2013 VA examinations are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the Veteran was assisted by an accredited representative who with the VLJ asked questions to ascertain the Veteran's disabilities' history, etiology, and severity, and the specifics of the Veteran's CUE claim.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

CUE Claim

To ascertain whether CUE is present in a prior decision, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied.  In addition, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Lastly, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

According to the Court of Appeals for Veterans Claims (Court), CUE is a very specific and rare kind of error.  It is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313).  The Court has defined CUE as administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  However, the mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The Court has also held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Review of the record does not reflect that an appeal was perfected with respect to the April 1975 rating decision denying service connection for a lumbar spine disability, or that new and material evidence was submitted within the one-year period that followed notice of that decision.  Thus, it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a), 3.156 (2013).  Under the applicable criteria, RO decisions that are final and binding will be accepted as correct in the absence of clear and unmistakable evidence (CUE).  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

The April 1975 rating decision denied service connection for a lumbar spine disability on the basis that the record did not establish a relationship between the Veteran's present back condition and the in-service treatment for acute instability of the lumbar spine with nerve root irritation during service.  At the time of this rating decision, the pertinent evidence of record consisted primarily of the Veteran's service treatment records, and post-service private medical evidence dated in August 1974.

The Veteran's January 1962 service entrance examination noted no evidence of back symptomatology or a diagnosed back disability.  A May 1964 service treatment record noted that the Veteran experienced low back pain from lifting a door with continuing mild low back spasms; X-rays were negative and the impression was low back strain.  As a result, a temporary physical profile was issued to assign a "3" for the "L" category, noting acute back strain that caused low back pain, precluding him from heavy lifting for two weeks.  A late May 1964 consultation sheet noted that the Veteran was directed to undergo 10 physical therapy treatments for his acute low back strain; the record notes that he underwent 6 sessions by which point he had experienced much improvement such that the pain was "all gone."  Further, the September 1964 "remote shipment" physical also noted no back symptomatology or a diagnosed back disability; in the September 1964 report of medical history, the Veteran denied painful joints specifically, and any significant medical history other than a childhood history of mumps, boils, and tonsillitis.  [A September 1966 internal VA memorandum noted that if the Veteran had undergone a service separation examination, it was not associated with the other service treatment records, and a search would be undertaken to obtain a copy.]  

August 1974 private hospital records note that the Veteran was admitted to a private hospital that month because of back and left lower extremity pain.  Noting that his back problems began in 1962 when he was hit by an aircraft door, the Veteran stated that the pain he experienced warranted being treated at a military facility and being put on light duty.  Eventually, he was returned to regular duty despite persistent low back pain, but "it gradually seemed to improve, being intermittently a little more acute, then finally seemed to disappear."  Six years later, (1968) he was working as a civilian postal employee when he lifted a hamper and felt a sudden pulling in his low back plus severe low back pain.  He also reported having another episode of similar symptoms in 1972 which forced him off work for another week, after which he had intermittent low back symptomatology until late July 1974 when he had another episode of symptoms that incapacitated him.  Physical examination resulted in a diagnosis of acute instability of nerve root irritation.  Another August 1974 private treatment record noted that the Veteran had recurrent episodes of back pain "for years" but his late July 1974 episode was the most serious, requiring hospitalization.  The discharge diagnosis was low back pain with possible herniated lumbar disc.

The Veteran's February 1975 claim noted his report that he sustained a back injury in 1963 and was treated for it at Selfridge Air Force Base (AFB).  [The RO requested these records in March 1975, and later that month the National Personnel Records Center replied noting that the AFB's records for 1963 were searched with negative results.]  A March 1975 report of contact consequent to the RO's February 1975 letter of request for evidence indicated that a VA employee explained to the Veteran that to best substantiate his claim, he needed to submit specific evidence showing when his back injury occurred.  That report revealed the Veteran's statement that he believed the injury occurred between January 1963 and March 1963, and noted the employee's statement that an additional request for the Veteran's service separation examination, thus far not of record, would be made.

The Board concurs with the Veteran's assertion that the RO either missed or ignored the service treatment records showing treatment for low back symptomatology in May 1964, even though the April 1975 rating decision indicates that the service treatment records were reviewed.  However, based on the evidence before the RO at the time of the April 1975 rating decision, the Board finds that the RO was within the bounds of "rating judgment" when it reached the conclusion that service connection was not warranted.  See Porter v. Brown, 5 Vet. App. 233 (1993); see also Kronberg v. Brown, 4 Vet. App. 399 (1993).  

The question of whether the acute instability of nerve root irritation diagnosed in August 1974 was related to the May 1964 in-service treatment remains debatable.  Indeed, the late May 1964 service treatment records referencing physical therapy suggests that by the end of his 6 sessions, he no longer experienced back symptomatology.  Further, neither the September 1974 physical examination nor the Veteran's own September 1974 report of medical history indicate that the Veteran was experiencing any back symptomatology at that time.  Finally, and most critically, the August 1974 private treatment records contain the Veteran's own report that his in-service symptomatology ceased prior to his service separation, and there was a period of 6 years wherein the private evidence suggests that the Veteran was symptomatology-free.  Thus, it is debatable whether the evidence of record at the time of the April 1975 rating decision established a nexus between the lumbar spine disability shown in the August 1974 private treatment records and the Veteran's military service.  Accordingly, the April 1975 rating decision's denial was not CUE.  See Damrel, 6 Vet. App. at 245.

To the extent the Veteran argues that the clinical findings of his in-service back injury and his August 1974 private treatment records were not properly considered in the April 1975 adjudication of his claim, the Board reiterates that mere misinterpretation of facts does not constitute CUE.  See Thompson, supra.  Here, the existence of the intercurrent injuries between the May 1964 back injury and the August 1974 hospitalization calls into question the continuity of the Veteran's back symptomatology between the in-service and post-service periods.  This is especially the case considering the Veteran's denial of back symptomatology at the September 1974 routine examination, as well as his report that his back pain had ceased after 6 physical therapy sessions in May 1964, and his admission during his August 1974 treatment that his back pain eventually stopped in 1964 after he returned to regular duty.  Thus, even assuming that the April 1975 rating decision's determination constituted error, it was the kind of error to which reasonable minds could differ.  Thus, it is not CUE.  See Fugo, supra.  

Considering the evidence available at the time of the RO's April 1975 rating decision, along with the legal authority then in effect, the Board finds that such RO decision was reasonably supported by the evidence then of record and prevailing legal authority, and the decision was not undebatably erroneous.  Under such circumstances, the April 1975 rating decision did not contain CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a).

Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A December 2009 rating decision continued a 10 percent rating for the Veteran's for lumbar spine degenerative disc disease, and a June 2013 rating decision assigned a 20 percent disabling effective March 13, 2013, both under the provisions of Diagnostic Code 5237.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2013).

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating; unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; and unfavorable ankylosis of the entire spine warrants the maximum 100 percent rating.  Id.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

The evidence of record does not support greater than a 10 percent rating for lumbosacral strain, prior to March 13, 2013, based on the General Rating Formula.  The September 2007 VA examiner noted flexion to 80 degrees and total range of motion to 230 degrees, with no spasms or evidence of spinal contour changes.  A November 2007 private treatment record noted that the Veteran's lumbar spine range of motion was "limited" but did not specify to what degree it was limited.  The November 2009 VA examiner noted that flexion was to 80 degrees, and total range of motion was to 230 degrees, with no evidence of guarding and muscle spasms documented.  The December 2011 VA examiner found that flexion was to 75 degrees, total range the guarding and muscle spasms present did not result in abnormal gait or spinal contour.  Thus, as flexion of the lumbar spine is not 60 degrees or less, combined lumbar range of motion is not 120 degrees or less, and muscle spasm or guarding is not severe enough to result in spinal column abnormalities, a schedular rating greater than 10 percent is not warranted prior to March 13, 2013.

The evidence of record also does not support greater than a 20 percent rating beginning March 13, 2013.  The only evidence on or after this date is the March 2013 VA examination report, which documented flexion to 60 degrees, with no evidence of ankylosis, atrophy, muscle or sensory impairment, guarding, or muscle spasms.  Thus, as flexion of the lumbar spine is not limited to 30 degrees or less, and favorable or unfavorable ankylosis of the spine is not shown, a schedular rating greater than 20 percent is not warranted beginning March 13, 2013.

The evidence of record also does not support a separate rating for associated neurological abnormalities.  A November 2007 private evaluation and the November 2009 VA examination showed normal lower extremity sensory and reflex clinical findings; the March 2011 private opinion letter did not discuss neurologic impairments; and the March 2012 VA knee and lower leg examination included conduction of an electromyogram showing no clinical abnormalities.  A electromyogram conducted at the time of the March 2013 VA examination found no electrodiagnostic evidence of lumbar radiculopathy; the examiner similarly reported normal deep tendon reflexes and normal sensory examination clinical findings.  Moreover, the November 2007 private physician and the September 2007, November 2009, September 2010, December 2011, and March 2013 VA examiners did not find that the Veteran's clinical picture included bladder, bowel, or erectile dysfunction as related to his lumbar spine disability.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Although there is evidence that the Veteran experiences pain during forward flexion of the lumbar spine, the extent to which the range of motion is limited or additionally limited would not merit greater than a 10 percent rating under the General Rating Formula prior to March 13, 2013, or greater than 20 percent beginning that date.  See DeLuca, 8 Vet. App. at 204-5; see also 38 C.F.R. § 4.71a, General Rating Formula.  While the November 2009 VA examiner noted that the Veteran's pain began at 70 degrees of flexion, limitation to less than 60 degrees of flexion is required for a 10 percent rating under the General Rating Formula.  The September 2007 and December 2011 VA examiners noted that there was no additional limitation of motion after repetition; although it was noted that function loss was present in the form of reduced range of motion and pain on movement, this is already encapsulated in the assigned 10 percent rating which compensates limited motion.  The March 2013 VA examiner similarly found that there was no additional limitation of motion after repetition, and while it was noted that there was functional loss from pain on movement, the evidence does not show that this was to the degree as to warrant a higher rating.  Accordingly, greater than a 10 percent rating prior to March 13, 2013, or greater than 20 percent beginning that date, is not warranted on the basis of functional loss.

The provisions of 38 C.F.R. § 4.71a indicate that intervertebral disc syndrome should be evaluated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  To that end, the Formula for Rating Intervertebral Disc Syndrome rates intervertebral disc syndrome either on the total duration of incapacitating episodes over the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

However, the Veteran has not asserted, and the record does not reflect, that he has had any incapacitating episodes of Intervertebral Disc Syndrome requiring bed rest prescribed by a physician during the appeal period.  The November 2009 VA examination report noted that when the Veteran had a flare-up it lasted more than one day and reduced his functional capacity, but the evidence does not establish that the Veteran's condition at that time constituted intervertebral disc syndrome or that his periods of rest during flare-ups were at the direction of a physician.  While a May 2011 private opinion letter addressed the Veteran's degenerative disc disease, there was no indication by this physician that it resulted in incapacitating episodes; the September 2007 and December 2011 VA examiners noted that the Veteran had intervertebral disc syndrome but no incapacitating episodes.  The March 2013 VA examiner specifically found that the Veteran's clinical picture did not include intervertebral disc syndrome.  Therefore, higher ratings are not warranted under the Formula for Rating Intervertebral Disc Syndrome.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected spine disability, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's spine disability; he has not required hospitalization, and marked interference with employment beyond that already contemplated by the assigned rating has not been shown.  38 C.F.R. § 4.1 (2013).  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating for either stage of the appeal period is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence Claim

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 .  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a)  in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 .  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The July 2006 rating decision denied the Veteran's claim for service connection for left hand tremors.  The Veteran did not submit a notice of disagreement with that decision, or documentation constituting new and material evidence, within the one-year appeal period.  Thus, it is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).  

The July 2006 rating decision found that the evidence did not establish a nexus between the Veteran's left hand tremors and his military service, or in the alternative, his left hand tremors and his lumbar spine disability.  Relevant evidence associated with the record since the July 2006 rating decision includes the March 2009 private opinion letter indicating that the Veteran's left upper extremity dystonia (neurological movement disorder) was at least as likely as not a delayed effect of the head injury the Veteran reportedly sustained in service.  Because this evidence is both it is both new, as not having previously been considered, and material, as it raises the reasonable possibility of substantiating the Veteran's claim, the issue of entitlement to service connection for left hand tremors must be reopened. 





Service Connection Claims

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

As a threshold issue, the evidence does not establish a currently diagnosed left shoulder disability or a disability manifested by left sided weakness.  Although the Veteran has alleged such disabilities, to include that his shoulder was injured during the May 1964 incident in which he asserts he sustained a head injury, no such disabilities have been diagnosed during the appeal period.  With respect to the claimed left sided weakness, the September 2010 VA examiner concluded that there was no diagnosis to make with respect to either claimed condition because although there were symptoms present on physical examination, there was no current clinical objective evidence of diagnosable disease or pathology, and as such, no opinion could be provided because there was no diagnosis.  The evidence of record supports these opinions; the VA and private treatment records associated with the claims file do not diagnose a left shoulder disability or find that the Veteran's claimed left-sided weakness constitutes a diagnosable condition.  To that end, the Veteran denied having left upper extremity symptoms during physical examination, only left lower extremity symptoms (which were addressed as part of the Veteran's lumbar spine increased rating claim elsewhere in this decision).  Accordingly, service connection for a left shoulder disability and for a disability manifested by left-sided weakness is not warranted.

The evidence also does not establish that the Veteran sustained a TBI during service.  The May 1964 service treatment record from Selfridge Air Force Base noted that the Veteran had low back pain from lifting, and had experienced sharp low back pain since he lifted an aircraft door.  This record did not reflect that the Veteran mentioned falling from the aircraft, injuring his neck or head, or experiencing symptoms consistent with a head injury.  Similarly, September 1964 and December 1965 service treatment records showed only an injury to the Veteran's back.  To the extent that the Veteran submitted lay statements from his mother and a former fellow service member attesting to the May 1964 incident as having been one where the aircraft door fell on his head and knocked him to the ground, they are inconsistent with the service treatment records and not contemporaneous to the event, such that they are afforded minimal probative value.  This is especially the case considering that although the Veteran reported during an August 1974 private clinical that his symptoms began in 1962 when an aircraft door fell from the plane and struck him knocking him down, he did not indicate that he was hit in the head or experienced neurologic or cognitive symptoms at that time, only back symptomatology as also reported in the May 1964 contemporaneous record.  Only in September 2007 did the Veteran report that he sustained a head injury during the 1964 incident.  This inconsistency calls into question the credibility of the Veteran's statements.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (concluding that the Board may reject statements of a veteran if rebutted by the overall weight of the evidence).  

Further, neurologic and/or cognitive symptoms were not reported until November 2004, when the Veteran's wife reported that the Veteran had confusion and slow reactions with a headache, and after a computed tomography (CT) scan was completed, the assessment was possible transient ischemic attack (an episode similar to a stroke).  While the CT scan found an old left caudate lacunar infarct, the report does not indicate when such an infarct occurred.  Indeed, the September 2010 VA examiner noted that the March 2009 neurology follow-up was of faulty reasoning in its conclusion that the Veteran's March 2009 magnetic resonant imaging test (MRI) showing changes in the left corona radiate subependymal area with some deep brain atrophy that "could represent an old lacunar stroke," but that the Veteran "suffered no clinical stroke syndrome" because it ignored the Veteran's November 2004 sudden onset symptoms suggestive of TIA.  The March 2009 opinion is also not probative as it stated that the TBI possibly resulted from a traumatic hemorrhage which fit with the patient's history of severe head injury; again, the evidence of record dated both during service and after service prior to 2004 does not reflect symptoms or treatment for any neurologic or cognitive impairment consistent with a severe head injury.  For these reasons, the Board finds that service connection for TBI is not warranted.

Finally, the evidence also does not establish that the Veteran's left hand tremors and/or dystonia is related to service.  These symptoms were first treated in 2009, many years after the Veteran's service separation and long after his claimed head injury occurred in May 1964.  However, several nexus opinions are of record.

A March 2009 private opinion letter noted that the Veteran's MRI showed an area of decreased signal in the corona radiate on the left subependymal which could represent an old lacunar stroke but given that the Veteran had never experienced clinical stroke syndrome, it was suspicious for traumatic hemorrhage, consistent with the Veteran's reported in-service head injury.  Although the location of this particular lesion would not account for the patient's dystonia in the left upper extremity, certainly a head injury of sufficient force to cause a cerebral hemorrhage and subsequently an area of encephalomalacia could very well have resulted in a delayed posttraumatic dystonia.  Therefore it was reasoned that is at least as likely as not if not more likely that not that the dystonia is a delayed effect of the head injury that he suffered in-service, particularly since by history at least some of the dystonic phenomenon may have been present as early as three years after the injury.  

With respect to the left hand tremors, the September 2010 VA examiner diagnosed left upper extremity dystonia and found that it was not caused by or the result of military service, to include the mild left sided brain abnormality initially documented in 2004, based on the lack of documentation in the service treatment records of problems with the left hand or upper extremity, and also that a significant left sided brain lesion would cause a problem on the right side of the body, not the left.  Finally, a March 2011 private opinion letter noted that the May 1964 incident caused injuries to his head, neck and back, which is corroborated by his records with that practice.  [The Board notes that history reported by the Veteran is generally probative in forming a medical nexus opinion, unless, as here, it is inconsistent with the contemporaneous or other medical evidence of record.  See, cf., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).]  The opinion goes on to conclude it was "entirely possible" that the dystonia is as likely as not, if not more likely than not, a delayed effect of his head injury in 1964.  

In sum, the Board finds the opinion of the September 2010 VA examiner to be more probative than that of either private examiner, primarily on the basis that they are predicated on the incurrence of a head injury in service as a result of the May 1964 airplane door incident, and as discussed above, the evidence does not support a finding that such a head injury occurred.  Indeed, more probative is the September 2010 VA examiner's point that the evidence shown on the March 2009 MRI of a left-side brain abnormality would result in neurologic impairment on the right side of the body, not the left, strongly suggests that any injury to the left side of the brain would not have resulted in left-sided symptoms.  For these reasons, the Board finds that service connection for left hand tremors is not warranted.

The preponderance of the evidence is against the claims.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal as to whether the April 1975 rating decision contained CUE is denied.

Greater than a 10 percent rating for lumbar spine degenerative disc disease prior to March 13, 2013, is denied.

Greater than a 20 percent rating for lumbar spine degenerative disc disease beginning March 13, 2013, is denied.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for left hand tremors is reopened, and to that extent only, the appeal is granted.

Service connection for residuals of TBI is denied.

Service connection for a left shoulder disability is denied.

Service connection for left hand tremors is denied.

Service connection for left-sided weakness is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


